Citation Nr: 0017692	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Department of Veterans 
Affairs (VA) death benefits based on recognized military 
service.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had recognized active military service from 
January 1942 to July 1942.  He was a prisoner-of-war (POW) 
from April 1942 to July 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines VA Regional Office 
(RO).  

The Board has recharacterized the issue somewhat in this case 
to specify and clarify what is at issue in this case, namely 
whether new and material evidence has been presented as to 
whether the veteran had recognized military service at the 
time of his death.  


FINDINGS OF FACT

1.  In March 1950 the Board denied the appellant's claim for 
death benefits based on the finding that the veteran was not 
a member of the armed forces of the United States at the time 
of his death.  This decision became final.  

2.  In October 1989 the RO denied reopening the appellant's 
claim for death benefits.  This decision was not timely 
appealed and it became final.  

3.  Additional evidence submitted since the October 1989 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

Evidence received since the final October 1989 determination 
wherein the RO denied reopening the claim of entitlement to 
entitlement to VA death benefits based on recognized military 
service is not new and material, and the appellant's claim 
for those benefits is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103, 
20.1105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the October 1989 
decision wherein the RO denied reopening of the claim of 
service connection for the cause of the veteran's death is 
reported in pertinent part below.  

In September 1947 the RO sent a request to the service 
department to verify the veteran's service.  Forwarded with 
this request were affidavits certifying that the veteran was 
an ex-United States Armed Forces in the Far East (USAFFE) 
soldier and that he was abducted by several unknown Armed 
Forces men.  It was concluded in these affidavits that the 
veteran was killed by those men.  

The service department responded that it was presumed that 
the veteran died in April 1945.  While it was concluded that 
the veteran died while in service and in the line of duty, it 
was further concluded that the veteran's period of service 
from July 1942 to April 1945 was not active duty for purposes 
of pay.  It was found that he was only entitled to receive 
pay for his service from January 1942 to July 1942.  It was 
also found that the veteran did not have any recognized 
guerilla service.  

Affidavits subsequently received by the RO re-asserted that 
the veteran had been apprehended by armed men in April 1944.  
A document from the Headquarters Army of the Philippines 
certified that the veteran had been arrested by the Japanese 
in April 1944 and that he was presumed to be dead.  

In October 1948 the appellant contended that the date of 
death should have been in April 1944 rather than April 1945.  

In July 1949 the RO received numerous affidavits certifying 
that the veteran had served in a recognized guerilla unit 
from April 1943.  It was also certified that he was 
apprehended by the Japanese in April 1944 and was never heard 
or seen again.  

In her appeal, received by the RO in September 1949, the 
appellant contended that the veteran's death was in April 
1944 and that he had been serving in a guerilla group from 
April 1943 until that time.  

In March 1950 the Board denied the appellant's appeal based 
on the service department's indication that the veteran was 
not serving as a member of the armed forces of the United 
States at the time of his death.  

During a personal hearing in September 1989, the appellant 
essentially contended that the veteran was a member of the 
USAFFE at the time of his death.  Tr., pp. 1-3.  She 
testified that he was a member of the "PQOG", and that he 
was an active member of that guerilla unit at the time of his 
death.  See Tr., p. 3.  She acknowledged that she did not 
have any new evidence to submit.  Tr., p. 4.  

In October 1989 the RO denied her claim to reopen, finding 
that no new evidence had been submitted to reopen her claim.  
The appellant did not submit a timely appeal to this 
decision.  

In May 1996 the appellant submitted a claim to re-open her 
previously denied claim for death benefits.  

In October 1996 the RO received an affidavit certifying that 
the veteran had been picked up and killed by the Japanese 
Imperial Army sometime in April 1945.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).
The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991);  38 C.F.R. 
§ 3.1(d) (1999).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991);  38 C.F.R. § 3.6 (1999).  

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  38 C.F.R. §§ 3.1(m), 3.301(a) (1999).  

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only previously of record and is not merely cumulative 
of evidence previously of record.

Evidence has been submitted which was not in the record at 
the time of the October 1989 determination.  The evidence 
presented since the October 1989 decision includes an October 
1996 joint affidavit as well as statements provided by the 
appellant.  

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen a 
claim of entitlement to death benefits based on recognized 
military service.  38 C.F.R. § 3.156(a).  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (1999).  

While the October 1996 joint affidavit and statements 
provided by the appellant were not in the record at the time 
of the final disallowance of the claim, this evidence is 
redundant of evidence already of record and previously 
considered.  Specifically, the October 1996 joint affidavit 
merely restates what had been certified in previous 
affidavits already of record: that the veteran had been 
apprehended by the Japanese around April 1944 and that he had 
not been seen since that time.  The appellant's own 
contentions are simply restatements of her previous 
contention that the veteran was serving in the United States 
military at the time of his apprehension and presumed death.  
Thus, none of the evidence submitted since the previous final 
denial is new.  See Smith, Evans, supra.  

In addition, the Board notes that the service department 
certified that the veteran did not have active duty for pay 
purposes after July 1942 and that he did not have recognized 
guerilla service.  Service department findings are binding on 
VA for purposes of establishing service in the United States 
Armed Forces.  See Duro, supra.  


In this regard, the additional documents provided by the 
appellant since the previous and final determination do not 
include any relevant information which was not forwarded to 
the service department for verification.  The Board notes 
that the original request forwarded to the service department 
contained affidavits which contain essentially the same 
statements as in the October 1996 affidavit, namely, that the 
veteran was apprehended by the Japanese around April 1944 and 
was not seen again.  There is no additional evidence of 
record which would warrant asking the service department to 
verify the alleged service again.  Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  

In light of the foregoing, the Board must conclude that the 
appellant has not submitted "new" and "material" evidence to 
reopen her claim of entitlement to VA death benefits based on 
recognized military service.  38 C.F.R. § 3.156.  Nor has she 
referred to the existence of evidence that would plausibly be 
new and material.  See Ivey v. Derwinski, 2 Vet. App. 320 
(1992); White v. Derwinski, 1 Vet. App. 519 (1991). 

As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the appellant has submitted new and material evidence under 
section 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters and Elkins, supra.  


As new and material evidence has not been submitted to reopen 
the appellant's claim for entitlement to VA death benefits 
based on recognized military service, the first element has 
not been met.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement VA death benefits based on 
recognized military service, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

